11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Landover Production Company, LLC,             * From the 132nd District
                                                Court of Borden County,
                                                Trial Court No. 1195.

Vs. No. 11-13-00132-CV                        * October 31, 2014

Endeavor Energy Resources, L.P.               * Memorandum Opinion by Wright, C.J.
and Wells Fargo Energy Capital, LLC,            (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Landover Production Company, LLC.